Citation Nr: 0511323	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether a September 1971 rating decision was the product of 
clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which found that the September 1971 rating decision was not 
the product of clear and unmistakable error.


FINDINGS OF FACT

1.  The September 1971 rating decision reduced the veteran's 
total disability rating based upon individual unemployability 
(TDIU) to the combined schedular evaluation of 90 percent, 
effective September 30, 1971.

2.  The September 1971 rating was consistent with and 
supported by the evidence then of record, as well as the law 
in effect at that time.

3.  To the extent error was committed in the September 1971 
rating decision, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The September 1971 rating decision was not the product of 
CUE.  38 C.F.R. 
§§ 3.104(a), 3.105(a) (2004); 38 C.F.R. § 3.501(f) (1971); 
Russell v. Principi, 3 Vet. App. 310 (1992); Damrel v. Brown, 
6 Vet. App. 242 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, as a general rule, VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to claims of CUE in prior Board 
decisions or in prior rating decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  Further, the Board notes 
that the veteran has been provided with a copy of the 
appealed rating decision and November 2003 Statement of the 
Case (SOC), which notified him of the laws and regulations 
governing CUE claims, as well as the reasons for the denial 
of his claim.  Moreover, as detailed below, adjudication of 
CUE claims is based upon the evidence of record at the time 
of the prior decision in which CUE is alleged.  Consequently, 
there is no basis for additional evidence to be obtained in 
such cases.  Thus, even if the VCAA duties to notify and 
assist were applicable in the instant case, they have been 
satisfied.

The provisions of 38 C.F.R. §§ 3.104(a), 3.105(a) and 
20.1103, provide that a rating decision is final and binding 
in the absence of CUE.  Under 38 C.F.R. § 3.105(a), 
"[p]revious determinations which are final and binding ... 
will be accepted as correct in the absence of clear and 
unmistakable error."  A decision which constitutes a reversal 
of a prior decision on the grounds of CUE has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  
The Court has provided the following guidance with regard to 
a claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the outcome 
are harmless; by definition, such errors do 
not give rise to the need for revising the 
previous decision.  The words 'clear and 
unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it 
can be said that reasonable minds could only 
conclude that the original decision was 
fatally flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the time of 
the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo and other decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  The Court has further held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of CUE.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

The veteran has contended that the September 1971 rating 
decision, which reduced his TDIU to the combined schedular 
evaluation of 90 percent, effective September 30, 1971, was 
the product of CUE in that it was not in accord with 
38 C.F.R. § 3.343 (1971).  Further, it has been contended 
that the claims file does not contain evidence he was 
notified of this reduction, and that 38 C.F.R. § 3.343 makes 
no mention of VA being able to reduce a veteran's TDIU for 
failure to return an employment questionnaire.

The provisions of 38 C.F.R. § 3.343 (1971) pertain to the 
continuance of total disability ratings, to include 
circumstances where there was material improvement in 
physical or mental condition.

The September 1971 rating decision makes no mention of 
38 C.F.R. § 3.343.  Rather, the decision stated that the 
reduction to the schedular evaluation was in order because a 
dispatched VA Form 21-4140, Employment Questionnaire, had not 
been returned.

The record reflects that a VA Form 21-4140 was dispatched to 
the veteran in August 1971.  Further, the RO, in their 
adjudication of the CUE claim, stated that the reduction in 
the TDIU was pursuant to 38 C.F.R. § 3.501(f), which stated 
that if the veteran failed to return an employment 
questionnaire, reduce award to the amount payable for the 
schedular evaluation shown in the current rating as of the 
date following the date of last payment.  As such, the 
provisions of 38 C.F.R. § 3.343 were not applicable in the 
instant case.

A review of 38 C.F.R. § 3.501(f), as in effect at the time of 
the September 1971 rating decision, reflects that the RO 
accurately described the provisions of this regulation.  
Since the record reflects the veteran did not complete and 
return the VA Form 21-4140 that he was sent in August 1971, 
the September 1971 rating decision's reduction of the 
veteran's TDIU to the combined schedular evaluation was 
consistent with and based upon the facts of this case, as 
well as the provisions of 38 C.F.R. § 3.501(f) (1971).  
Moreover, as this reduction was not based upon a material 
improvement in the severity of the veteran's service-
connected disabilities, the Board concurs with the RO's 
determination that 38 C.F.R. § 3.343 (1971) was not 
applicable to the September 1971 rating decision.

With respect to the contention that the veteran did not 
receive adequate notice of 
the reduction in his TDIU, the Board notes that the claims 
file contains a VA Form 21-6798, Disability Award, which 
shows the reduction to 90 percent per rating decision dated 
September 24, 1971.  Moreover, the award directs that a 
letter (VA Form 20-822) was to be sent to the veteran, to 
include a plain sheet which included the statement contained 
in the remarks section of the VA Form 21-6798.  The statement 
in the remarks was to the effect that he had failed to return 
his employment questionnaire, it was necessary to reduce his 
rating to the schedular evaluation in effect, and if he 
returned the questionnaire within one year from the date it 
was sent to him, his 100 percent rate could be restored.  The 
award also directed that a VA Form 21-4140 was to be 
enclosed.  

The record reveals that correspondence (VA Form 20-822) was 
sent to the veteran in October 1971 at his address of record, 
which reflects that the amount of his monthly VA compensation 
benefits had been reduced, that a copy was sent to the 
Disabled American Veterans, and that an attachment and a VA 
Form 21-4140 were enclosed.  Review of prior VA Forms 20-822 
in which VA forms were enclosed, reveal that the letters did 
not contain the word or abbreviation for "attachment" when 
referencing enclosed VA Forms; thus, the Board finds that the 
terminology on the October 1971 letter, "Atch, 21-4140," 
refers to two separate documents.

The Court has held that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (this presumption of regularity 
applies to procedures at the RO).  Applying this presumption 
to the instant case, the Board must conclude that the VA Form 
21-4140 was dispatched to the veteran in August 1971, and 
that following his failure to return that form he received 
the appropriate notice regarding the reduction of his TDIU to 
the combined schedular evaluation as a result of that 
failure.

In a July 2004 statement, the veteran's attorney contended 
38 C.F.R. § 3.501(f) was invalid to the extent it authorized 
the termination of benefits based upon the failure to return 
the employment questionnaire.  The attorney asserted that 
this regulatory provision was based upon 38 U.S.C.A. 
§ 5112(b)(6) which stated that the effective date for 
reduction and/or discontinuance:

by reason of a change in law or 
administrative issue, change in 
interpretation of a law or administrative 
issue, or, for compensation purposes, a 
change in service-connected or 
employability status or change in 
physical condition shall be the day of 
the month following sixty days from the 
date of notice to the payee (at the 
payee's last address of record) of the 
reduction or discontinuance

Therefore, the attorney contended that 38 C.F.R. § 3.501(f) 
was invalid to the extent it authorized the termination of 
benefits based upon the failure to return an employment 
questionnaire without the statutorily required sixty days 
notice to the payee.

Initially, the Board notes that 38 U.S.C.A. § 5112(b)(6) is 
the current designation for the statutory provision 
referenced in the July 2004 attorney statement, and that the 
proper designation for this provision at the time of the 
September 1971 rating decision was 38 U.S.C.A. § 3012(b)(6).  
However, the Board acknowledges that there has been little 
change in this provision since that time other than the 
numerical designation, and that the attorney accurately 
quoted the substance of this provision.  

The Board notes that 38 C.F.R. § 3.501(f) (1971) relates to 
circumstances where a veteran fails to comply with VA 
procedure regarding the continuance of his or her TDIU, and 
not to a change in the employability status itself.  In any 
event, the attorney's assertions regarding the validity of 
38 C.F.R. § 3.501(f) (1971) are irrelevant in the instant 
case.  As already stated, in determining whether there was 
CUE in a prior final decision, the determination must be made 
based on the record and the law that existed at the time the 
decision was made.  Damrel, at 245; Russell at 314.  
Allegations made many years after the time of such a 
decision, as is the case here, does not and cannot change 
what the law was at that time.  See Jordan v. Nicholson, 401 
F.3d 1296 (Fed. Cir. 2005) (change in legal standards in the 
interpretation of a regulation could only retroactively 
affect decisions still open on direct review, not those 
decisions which were final).  In other words, nothing 
indicates that the provisions of 38 C.F.R. § 3.501(f) (1971) 
were found to be invalid at the time of the September 1971 
rating decision.  Thus, these regulatory provisions were 
valid and in force at the time of this decision, and the RO's 
reduction of the veteran's TDIU in accord with this 
regulation was consistent with the law at the time the 
decision was made.  

The Board acknowledges that the September 1971 rating 
decision did not specifically cite to 38 C.F.R. § 3.501(f).  
Nevertheless, as it was stated that the reduction in the 
veteran's TDIU was due to his failure to complete and return 
the VA Form 21-4140, the Board finds that the action taken by 
this rating decision was in accord with these regulatory 
provisions.  Consequently, to the extent it was error not to 
specifically cite to this regulation, the Board finds that 
the evidence does not show that, had it not been made, it 
would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.

Based on the foregoing, the Board finds that the September 
1971 rating decision was not the product of CUE.  
Accordingly, the appeal must be denied.




ORDER

Inasmuch as the September 1971 rating decision was not the 
product of CUE, the benefit sought on appeal is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


